internal_revenue_service national_office technical_advice_memorandum number release date index uil no r case mis no tam-117187-02 cc psi b5 date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference the taxpayer’s authorized representative declined a conference legend taxpayer substation city x year affidavit date serial number serial number serial number issue whether the substation met the self-constructed property transitional rule under section b b of the tax_reform_act_of_1986 tra of and is therefore entitled to the investment_tax_credit itc conclusion because the taxpayer had not begun construction of the substation by date as required by section b b ii of the tra of the substation did not meet the self-constructed property transitional rule therefore the taxpayer is not entitled to itc for the substation facts the taxpayer a public_utility files a consolidated_income_tax_return with its parent the taxpayer is primarily engaged in the production purchase transmission distribution and sale of electricity the taxpayer is subject_to regulation by the federal energy regulatory commission ferc because of increasing demand for electricity the taxpayer began before date to plan for a new substation in the downtown area of city in the taxpayer ordered five transformers from x including transformers with serial number and serial number the transformers were similar to other transformers already placed_in_service in the taxpayer’s transmission and distribution system the taxpayer did not acquire the land on which the substation is located until after date the taxpayer did not begin actual physical construction work at the site until after date the transformers with serial number and serial number were installed in the substation the substation was placed_in_service in year a year after date on its consolidated_income_tax_return for year the taxpayer did not treat the substation as transition property and did not claim itc or depreciation under the accelerated_cost_recovery_system acrs the taxpayer claimed depreciation for the substation under the new modified accelerated_cost_recovery_system macrs in the taxpayer made a claim for itc regarding the substation the taxpayer now insists that the substation is self- constructed property for purposes of the transitional rule under section b b of the tra of law repeal of the investment_tax_credit sec_211 of the tra of added sec_49 to the internal_revenue_code sec_49 provides for the repeal of the regular itc sec_49 provides the general_rule that for purposes of determining the amount of itc determined under sec_46 the regular percentage shall not apply to any property placed_in_service after date sec_49 provides an exception to the general_rule of sec_49 for property that is transition property within the meaning of sec_49 sec_49 provides that the term transition property means any property placed_in_service after date and to which the amendments made by section of the tra of do not apply except that in making such determination- a section a a of the tra of shall be applied by substituting for and b sections b and a of the tra of shall be applied by substituting date for date section of the tra of replaced acrs with macrs in general the recovery periods for depreciation under macrs are longer than under acrs section of the tra of provides the effective dates and the general transitional rules for acrs macrs and itc section a of the tra of provides the general effective dates section a a provides that except as provided in sections and d the amendments made by section shall apply to property placed_in_service after date date for itc in taxable years ending after such date transitional rules section b of the tra of provides the general transitional rule section b provides that the amendments made by section shall not apply to- a any property that is constructed reconstructed or acquired by the taxpayer pursuant to a written contract that was binding on date date for itc b property that is constructed or reconstructed by the taxpayer if- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date date for itc and ii the construction or reconstruction of such property began by such date or c an equipped building or plant facility if construction has commenced as of date date for itc pursuant to a written specific plan and more than one-half of the cost of such equipped building or facility has been incurred or committed by such date section b a of the tra of provides that sections b and a shall not apply to any property unless such property has a class_life of at least years and is placed_in_service before the applicable_date in the case of property with a class_life of at least years but less than years the applicable_date is date in the case of property with a class_life of years or more the applicable_date is date the conference_report h_r rep no at ii-53 through ii-66 provides an extensive discussion of the transitional rules the conference_report at ii-56 describes the self-constructed property transitional rule as follows self-constructed property the conference agreement does not apply to property that is constructed or reconstructed by the taxpayer if the lesser_of dollar_figure million or five percent of the cost of the property was incurred or committed ie required to be incurred pursuant to a written binding contract in effect as of date date for purposes of the investment_tax_credit and the construction or reconstruction began by that date for purposes of this rule a taxpayer who serves as the engineer and general contractor of a project is to be treated as constructing the property for purposes of this rule the construction_of_property is considered to begin when physical work of a significant nature starts construction of a facility or equipment is not considered as begun if work has started on minor parts or components physical work does not include preliminary activities such as planning or designing securing financing exploring researching or developing for purposes of the rule for self-constructed property in the context of a building the term property includes all of the normal and customary components that are purchased from others and installed without significant modification eg light fixtures the conference_report at ii-57 through ii-58 describes the plant facility transitional rule as follows plant facilities the conference agreement also provides a plant facility rule that is comparable to the equipped building rule described above for cases where the facility is not housed in a building for purposes of this rule the term plant facility means a facility that does not include any building or of which buildings constitute an insignificant portion and that is a self- contained single operating_unit or processing operation-located on a single site-identifiable as a single unitary project as of date if pursuant to a written specific plan of a taxpayer in existence as of date date for the investment_tax_credit the taxpayer constructed reconstructed or erected a plant facility the construction reconstruction or erection commenced as of date date for the investment_tax_credit and the 50-percent test is met then the conference agreement will not apply to property that makes up the facility for this purpose construction etc of a plant facility is not considered to have begun until it has commenced at the site of the plant facility this latter rule does not apply if the facility is not to be located on land and therefore where the initial work on the facility must begin elsewhere in this case as in the case of the commencement of construction of a building construction begins only when actual work at the site commences for example when work begins on the excavation for footings etc or pouring the pads for the facility or the driving of foundation pilings into the ground preliminary work such as clearing a site test drilling to determine soil condition or excavation to change the contour of the land as distinguished from excavation for footings does not constitute the beginning of construction reconstruction or erection analysis purpose of the transitional rules it has been said many times that provisions granting special tax exemptions are to be strictly construed 311_us_46 footnote omitted this maxim of strict construction has been applied to the transitional rules of the tra of see eg 235_f3d_11 1st cir construing section a of the tra of 916_fsupp_902 w d wis aff’d 100_f3d_482 7th cir construing section a of the tra of transition_rules were intended to provide limited exemptions for certain taxpayers who would be affected adversely by a new law because they had relied on the old law to their detriment kjellstrom f_supp pincite in the tax_reform_act_of_1986 congress included ‘transition rules ’ which provided specified exemptions from designated provisions of the new tax laws to a very very few specified favored taxpayers 987_f2d_1174 5th cir a nd although we must extend them to all qualifying taxpayers we need not broaden our interpretation so that entities that did not detrimentally rely on the old rule benefit from the transition exemption commonwealth energy system f 3d pincite citations omitted there was no detrimental reliance by the taxpayer the substation had to be built without regard to itc or acrs because of the increasing demand for electricity in city taxpayer did not claim itc or acrs on the substation when the taxpayer filed its consolidated_income_tax_return for year and did not raise the possibility for more than years after the substation was placed_in_service beginning_construction the repeal of itc does not apply to transition property under section b b of the tra of the term transition property includes property that is constructed or reconstructed by the taxpayer if- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date and ii the construction or reconstruction of such property began by such date in addition under section b a of the tra of property with a class_life of years or more must be placed_in_service before date regarding beginning_construction the conference_report at ii-56 under the heading self-constructed property provides the following for purposes of this rule the construction_of_property is considered to begin when physical work of a significant nature starts construction of a facility or equipment is not considered as begun if work has started on minor parts or components physical work does not include preliminary activities such as planning or designing securing financing exploring researching or developing regarding beginning_construction the conference_report at ii-58 under the heading plant facilities provides the following for this purpose construction etc of a plant facility is not considered to have begun until it has commenced at the site of the plant facility this latter rule does not apply if the facility is not to be located on land and therefore where the initial work on the facility must begin elsewhere in this case as in the case of the commencement of construction of a building construction begins only when actual work at the site commences for example when work begins on the excavation for footings etc or pouring the pads for the facility or the driving of foundation pilings into the ground preliminary work such as clearing a site test drilling to determine soil condition or excavation to change the contour of the land as distinguished from excavation for footings does not constitute the beginning of construction reconstruction or erection both excerpts refer to a facility the substation is a facility the conference_report at ii-57 states the following for purposes of this rule the term plant facility means a facility that does not include any building or of which buildings constitute an insignificant portion and that is a self-contained single operating_unit or processing operation-located on a single site-identifiable as a single unitary project as of date the taxpayer argues that because the requirement of actual work at the site appears under the heading plant facilities the requirement only applies to the equipped building plant facility transitional rule_of section b c of the tra and not the self-constructed property transitional rule_of section b b we disagree we believe that the requirement applies to self-constructed property as well the statute requires beginning_construction by date for both the self-constructed property transitional rule under section b b and the equipped building plant facility transitional rule under section b c we believe the requirement to begin construction by date means the same thing in both section b b and section b c in addition we believe the headings in the conference_report are merely for convenience it would be unreasonable to expect the same requirement to be repeated under all three headings self-constructed property equipped buildings and plant facilities we can think of no reason why congress would require taxpayers to begin actual physical construction at the site to meet the equipped building plant facility transitional rule_of section b c of the tra for a facility to be located on land and not require taxpayers to begin actual physical construction at the site to meet the self- constructed property transitional rule_of section b b as a general_rule a statute should be construed so that each part is given effect and no part is rendered inoperative or superfluous commonwealth energy system f 3d pincite see also 442_us_330 224_f3d_220 3rd cir construing section a of the tra of the taxpayer cites an example in the general explanation of the tax_reform_act_of_1986 prepared by the staff of the joint_committee on taxation jcs-10-87 date the blue_book as support for its claim for itc under the self-constructed property transitional rule_of section b b of the tra the blue_book pincite under the heading of self-constructed property provides the following example example -prior to date an aircraft manufacturer entered into binding contracts with third parties for the construction of aircraft subassemblies to be included by the manufacturer in the construction of the completed aircraft the cost to the aircraft manufacturer of these subassemblies is approximately dollar_figure which the manufacturer had incurred or was required to incur pursuant to a written binding contract on date exceed sec_5 percent of the cost of the aircraft these subassemblies were designed for this model of aircraft were specifically ordered for the aircraft and are essential to its operation and include wing trailing edges ailerons and tabs and rudders and tabs the subcontractors commenced physical construction of these subcomponents prior to date prior to the date the aircraft is placed_in_service the manufacturer will transfer it to its wholly-owned subsidiary that is included in the same consolidated tax_return as the manufacturer the aircraft qualifies for the investment_tax_credit under the transitional rule for self-constructed property construction of the aircraft would be considered to have begun by the aircraft manufacturer when the subcontractors commenced physical construction of the subassemblies on behalf of the manufacturer pursuant to the binding written contract floor statement by senator packwood cong rec s date floor statement by mr rostenkowski cong h date this example can easily be distinguished on the following bases first the blue_book is not legislative_history e g 33_f3d_1174 9th cir the blue_book is not properly characterized as legislative_history because it was written after passage of the legislation and therefore did not inform the decisions of the members of congress second an aircraft is personal_property the substation consists of land and land improvements which are real_property to meet the beginning_construction requirement for facilities to be located on land the conference_report at ii-58 requires actual work at the site the conference_report acknowledges that the requirement of actual work at the site does not apply to facilities not to be located on land the substation is located on land therefore the requirement of actual work at the site applies to the substation third the subassemblies were designed for this model of aircraft and were specifically ordered for the aircraft the taxpayer ordered five transformers two of which were eventually installed in the substation the transformers could have been installed at any similar substation in the taxpayer’s transmission and distribution system see affidavit the taxpayer has offered no contemporaneous written evidence that the two transformers eventually installed at the substation were specifically ordered for the substation even assuming that the example in the blue_book could apply to a facility to be located on land the taxpayer has failed to show its compliance with the example the example requires that the subcontractor begin actual physical construction on the subcomponents before date the taxpayer is unable to show that x began before date actual physical construction of the two transformers that were installed in the substation all the taxpayer can show is that before date x ordered numerous parts to be installed in the transformers by letter dated date the taxpayer provided a statement that x’s records indicate winding began for the first unit serial number on date winding is usually the first step in transformer manufacturing subsequent units were produced through the transformer with serial number was not installed at the substation winding of the coils for the transformers with serial number and serial number which were installed at the substation began some indeterminate time after date the nameplate on the transformer with serial number indicates that it was made in usa the nameplate on the transformer with serial number provides no date other requirements of the self-constructed property transitional rule because we believe our conclusion regarding beginning_construction is dispositive we are not addressing any of the other requirements of the transition property rules specifically we are not addressing the following whether the facility was constructed by the taxpayer as required by section b b of the tra of whether the lesser_of dollar_figure or percent of the cost of the facility was incurred or committed by the taxpayer before date as required by section b b i whether the facility met the placed_in_service requirements of section a a and section b a or subsequently the taxpayer provided a statement saying that non-local production activities may precede winding but the taxpayer did not provided specifics on the transformers installed at the substation whether the acquisition of the five transformers met the requirements of the binding written contract transitional rule under section b a conclusion all the evidence submitted by the taxpayer shows prior to date mere preliminary activities such as planning or designing securing financing exploring researching or developing conference_report at ii-56 in addition the taxpayer did not acquire the land on which the substation is located until after date the taxpayer did not begin actual work at the site conference_report at ii-58 until after date accordingly we conclude that the taxpayer had not begun construction of the substation by date as required by section b b ii of the self- constructed property transitional rule therefore the taxpayer is not entitled to itc with respect to the substation a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
